Citation Nr: 1515449	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  06-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a vestibular disability, claimed as noise sensitivity, tinnitus, lightheadedness and dizziness.

2.  Entitlement to service connection for focal muscle overactivity and spasticity, claimed as body aches.

3.  Entitlement to service connection for a right leg disability, including right leg strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran has since moved, and the RO in Boise, Idaho has jurisdiction over the appeal.

The claims were previously before the Board in March 2010, October 2012, and December 2013.  

The Board has combined the five issues previously on appeal into three issues as reflected on the title page, in order to accurately reflect the disabilities as characterized by the medical evidence of record.


FINDINGS OF FACT

1.  The Veteran's vestibular disability, including noise sensitivity, tinnitus, lightheadedness and dizziness, is proximately due to his service-connected residuals of head trauma (cognitive disorder).

2.  The Veteran's focal muscle overactivity and spasticity is proximately due to his service-connected residuals of head trauma (cognitive disorder).

3.  The Veteran's right leg disability, including diagnosed right leg strain, is proximately due to his service-connected residuals of head trauma (cognitive disorder).

CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a vestibular disability, including noise sensitivity, tinnitus, lightheadedness and dizziness, are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for secondary service connection for focal muscle overactivity and spasticity, claimed as body aches, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria for secondary service connection for a right leg disability, including right leg strain, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 2014 opinion from Dr. K.L.J., obtained pursuant to the Board's most recent remand instructions, indicates that above-noted disabilities, with the exception of a right leg disability, are "more likely than not attributable to the original brain injury that occurred in service."  The right leg disability was not included, based on Dr. K.L.J.'s finding that any documented right leg residuals had resolved by the time of the examination.  However, the Veteran has been diagnosed with right leg strain during the course of his claim.  See February 2004 VA fee-basis examination report; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Furthermore, the second March 2014 opinion from Dr. K.B. also indicates that all above disabilities, including the "right leg disability," are "caused by the service-connected residuals of head trauma.  Therefore, affording the Veteran the benefit of the doubt, service connected is warranted on a secondary basis.  38 C.F.R. § 3.310.  



ORDER

Service connection for a vestibular disability, including noise sensitivity, tinnitus, lightheadedness and dizziness, is granted.

Service connection for focal muscle overactivity and spasticity, claimed as body aches, is granted.

Service connection for a right leg disability, including right leg strain, is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


